Citation Nr: 1309768	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  00-24 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an effective date prior to September 26, 2001, for the award of special monthly compensation based on the need for the aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

A March 2011 Board decision denied an effective date prior to September 26, 2001, for the award of special monthly compensation based on the need for the aid and attendance of another person.  The Veteran appealed the Board's March 2011 decision to the United States Court of Appeals for Veterans Claims (Court), which in a March 2012 memorandum decision vacated the Board's March 2011 decision and remanded the case for compliance with the terms of the Court's order. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an effective date prior to September 26, 2001, for her award of special monthly pension based on the need for aid and attendance.  Pertinent VA regulations hold that the proper effective date in a claim for increase, which includes special monthly compensation, is the date of claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2012). 

A report of examination or hospitalization that meets the requirements of 38 C.F.R. § 3.157 will be accepted as an informal claim for benefits under an existing law or for benefits under a liberalizing law or Department of Veterans Affairs issue, if the report relates to a disability which may establish entitlement.  Acceptance of a report of examination or treatment as a claim for increase or to reopen is subject to the requirements of § 3.114 with respect to action on Department of Veterans Affairs initiative or at the request of the claimant and the payment of retroactive benefits from the date of the report or for a period of 1 year prior to the date of receipt of the report.  38 U.S.C.A § 5110(a); 38 C.F.R. § 3.157 (2012).  

Additionally, once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of one of the following will be accepted as an informal claim for increased benefits or an informal claim to reopen: report of examination or hospitalization by VA or uniformed services, in which the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim; the date of admission to a non-VA hospital where a veteran was maintained at VA expense will be accepted as the date of receipt of a claim, if VA maintenance was previously authorized, or the date VA received notice of admission, if VA maintenance was authorized subsequent to admission.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157 (b) (1).

A person is considered to need regular aid and attendance if, in pertinent part, he or she establishes a factual need of aid and attendance under 38 C.F.R. § 3.352(a) criteria.  38 C.F.R. § 3.351(b) (c) (2012).  A determination as to factual need of aid and attendance must be based on actual requirements of personal assistance from others.  Consideration is given to several factors, including incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment.  See 38 C.F.R. § 3.352(a) (2012).  The need for aid and attendance must only be regular, not constant.  Id.  For a favorable rating, at a minimum, one of the enumerated factors must be present.  Turco v. Brown, 9 Vet. App. 222, 224-25 (1996).  

The Veteran asserted entitlement to service connection for posttraumatic stress disorder (PTSD) in December 1998.  The RO also took this claim as an informal claim for service connection for special monthly compensation based on the need for the aid and attendance of another person ("aid and attendance").  A November 1999 rating decision granted service connection for PTSD, but denied entitlement to aid and attendance; the Veteran's PTSD is evaluated as 100 percent disabling effective the date service connection was established, December 23, 1997.  The Veteran's husband, who is also a veteran and is in receipt of a permanent and total rating, submitted a claim for aid and attendance on the Veteran's behalf which was received by VA on September 26, 2001.  When the claim for aid and attendance was ultimately granted, the benefit was awarded effective September 26, 2001, the date of the Veteran's husband's claim.  

In its March 2012 decision, the Court determined that the Board had erred in not discussing whether treatment records from the Veteran's inpatient psychiatric treatment at the Horsham Clinic in May 2000 constituted an informal claim for aid and attendance benefits under 38 C.F.R. § 3.157(b)(1).  However, review of the record does not reveal whether VA pre-authorized payment for this hospitalization or, when VA was notified of this hospitalization, if payment was ultimately authorized.  The Board has also considered that other fee-basis hospitalization may have occurred.  On remand, an accounting as to all fee-based inpatient treatment authorized for the Veteran, to include all dates of treatment, whether VA pre-authorized this treatment, and if not, the date(s) on which VA learned of the inpatient treatment must be made.

Further, in a July 2003 VA Form 21-4142, the Veteran authorized VA to obtain records for inpatient treatment in 1997 and 1998 at Kennedy Memorial Hospital in Turnersville, New Jersey.  Review of the record does not reflect these records were requested or that it was otherwise determined that they were unavailable.  Because these records may be relevant to her claim for an earlier effective date, on remand, the Veteran should be asked to provide these records or a new, current authorization so that VA may obtain them.  A May 2001 letter from the Veteran's treating Licensed Marriage and Family Therapist (LMFT) also appears to show that the Veteran was scheduled for multi-week inpatient treatment at the Bay Pines VA Medical Center.  These records are not associated with the claims file, as well as any other outstanding records of inpatient psychiatric treatment of the Veteran at a VA facility, must be obtained.

Finally, a January 2010 opinion letter from the Veteran's LMFT appears to conclude that the Veteran was in need of aid and attendance since 1997.  While the opinion notes that the Veteran required assistance of her husband for purposes of meal preparation and other activities of daily living, this is not wholly consistent with the remainder of the record, to include the treatment records of the Veteran by this LMFT between 1997 and 2001.  Consequently, the Board finds that VA must obtain a retrospective medical opinion addressing whether the Veteran was in need of aid and attendance beginning in 1997.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).  In forming this opinion, the examiner should review both the files of the Veteran and of her husband, also a veteran, as both files contain pertinent evidence, and the Court directed in its October 2007 Joint Motion regarding the Veteran's husband's appeal that both of their appeals be simultaneously adjudicated.

Accordingly, the appeal is REMANDED for the following actions:

1.  After physically or electronically associating any pertinent, outstanding records with the claims file, contact the Veteran and ask that she provide records from her inpatient treatment at Kennedy Memorial Hospital in 1997 and 1998 in Turnersville, New Jersey, or provide an authorization so that VA may obtain them.  Additionally, obtain any treatment records of any inpatient treatment of the Veteran at Bay Pines VA Medical Center in 2001, or any other outstanding records of inpatient psychiatric treatment of the Veteran at a VA facility.  Associate all obtained records, and/or any response noting that records are unavailable, with the claims file.

2.  Obtain an accounting of all VA-authorized inpatient treatment as defined by 38 C.F.R. § 3.157(b).  This accounting should list all dates of treatment, and state whether VA pre-authorized this treatment, and if not, the date(s) on which VA learned of the inpatient treatment that was ultimately authorized.  If the accounting reflects treatment for which records are not associated with the Veteran's claims file, those records should also be obtained.

3.  Forward the Veteran's claims file and that of her husband to a VA examiner and ask that he or she provide an opinion as to the approximate date, based on the evidence of record, on which the Veteran first required the aid and attendance of another person as defined by 38 C.F.R. § 3.352, to include consideration of whether, and if so, when, her service-connected PTSD began to require care or assistance on a regular basis to protect her from the hazards or dangers incident to her daily environment.  The examiner is asked to cite to claims file documents in support of his or her opinion and to otherwise provide a complete rationale for any opinion stated.

4.  After undertaking the development above, simultaneously readjudicate the Veteran's claim and that of her husband.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and her representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

